DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,848,111 [Wells] in view of US 7,449,131 [Hayner], and further in view of US 4,021,363 [Standart]

Regarding Claim 16:
Wells teaches a container for encapsulating toxic waste materials (abstract), the container including a plurality of composite panels (each of the sides of the cask, shown in Fig. 2, is considered a separate panel), each panel comprising a reinforcing structure (5:48-64 -rebar) at least partially disposed within a matrix material (5:48-64),
the container being sealed (6:16-22; 4:9-10) and containing radioactive or hazardous/toxic waste (abstract).
However, Wells fails to teach that the matrix material is a composition including a non-biodegradable thermoplastic polymer and a wax or fat. 
Hayner teaches a composition for radiation shielding (2:21-31, 6:18-25) including a non-biodegradable thermoplastic polymer (claims 7 and 8 include polyethylene, which is a non-biodegradable thermoplastic polymer per the instant disclosure) and a wax (claim 7). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the filler, i.e. shielding, of Hayner for the concrete filler of Wells. One would have been motivated to do so since the filler of Hayner provides improved radiation shielding and improved flexibility and elastomeric characteristics at high temperatures (Hayner 5:29-40).
Further, the above modified invention fails to teach that the radioactive and/or hazardous/toxic waste is encapsulated in an encapsulating composition comprising non-biodegradable thermoplastic polymer and wax, wherein the encapsulating composition is melt mixed with the radioactive or hazardous/toxic waste such that the encapsulating composition and the waste are mechanically mixed while the encapsulating composition is in a molten state, thereby encapsulating the waste in the composition. 
The above limitation is a product-by-process limitation. The applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). 
Standart teaches encapsulating radioactive and/or hazardous/toxic waste in a composition (abstract) comprising non-biodegradable thermoplastic polymer (abstract - polyethylene or polypropylene) and wax (abstract), wherein the encapsulation composition is melt mixed with the radioactive or hazardous/toxic waste (abstract) such that the encapsulation composition and the waste are mechanically mixed while the encapsulating composition is in a molten state (3:16-24, the waste is mechanically mixed by settling into the molten mix), thereby encapsulating the waste in the composition (abstract, claim 5). The mixture of waste and encapsulating composition resulting from the process of Standart appears to be substantially the same as the mixture resulting from the claimed limitation, because the mixture provides waste encapsulated in a molten encapsulating composition.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the encapsulated composition of Standart as the radioactive or hazardous/toxic waste of the modified invention, i.e., the waste of Standart placed inside of the above modified container. One would have been motivated to do so since the encapsulated composition of Standart provides a strong, non-toxic means for immobilizing toxic material (Standart abstract).

Regarding Claim 17:
The modified invention of claim 16 teaches the container according to claim 16, further including an internal radiation shield formed within the container (the filler of Hayner is a radiation shield), the shield being formed of a composition including boron or graphite, or combinations thereof (Hayner claim 7), and fat (Hayner Claims 6 and 8). 

Regarding Claim 18:
The modified invention of claim 16 teaches the container according to claim 16, wherein the container is of unitary construction (Wells 5:48-64 describes this unitary construction, and is shown in Fig. 2). 

Regarding Claim 22:
The modified invention of claim 16 teaches the container according to claim 16, further comprising a gas discharge vent (Wells 6:52-56). 

Regarding Claim 23:
The modified invention of claim 16 teaches the container according to claim 16, further comprising corner protection members (Wells 5:39-43). 


Claims 16, 24, 25, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0284778 A1 [Wegeler] in view of US 2017/0200518 A1 [Yang], and further in view of Standart.

Regarding Claim 16:
Wegeler teaches a container for encapsulating toxic waste materials (Fig. 3), the container including a plurality of panels (each side of Fig. 3), each panel comprising a reinforcing structure at least partially disposed within a matrix material (Fig. 3 (31)), the matrix material being a composition including a non-biodegradable thermoplastic polymer (Fig. 3 (24), para 84- polyethylene),
the container being sealed (Fig. 2 (13)) and containing radioactive waste (abstract).
However, Wegeler fails to teach that the matrix includes a wax. Yang teaches a composition for radiation shielding (paras 19, 20, 31) including a non-biodegradable thermoplastic polymer and a wax (abstract, LDPE and paraffin, respectively). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the matrix of Yang instead of the polyethylene of Wegeler. One would have been motivated to do so since Yang’s matrix provides effective radiation shielding (Yang paras 19, 46).
Further, the above modified invention fails to teach that the radioactive and/or hazardous/toxic waste is encapsulated in an encapsulating composition comprising non-biodegradable thermoplastic polymer and wax, wherein the encapsulating composition is melt mixed with the radioactive or hazardous/toxic waste such that the encapsulating composition and the waste are mechanically mixed while the encapsulating composition is in a molten state, thereby encapsulating the waste in the composition.
The above limitation is a product-by-process limitation. The applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). 
Standart teaches encapsulating radioactive and/or hazardous/toxic waste in a composition (abstract) comprising non-biodegradable thermoplastic polymer (abstract - polyethylene or polypropylene) and wax (abstract), wherein the encapsulation composition is melt mixed with the radioactive or hazardous/toxic waste (abstract) such that the encapsulation composition and the waste are mechanically mixed while the encapsulating composition is in a molten state (3:16-24, the waste is mechanically mixed by settling into the molten mix), thereby encapsulating the waste in the composition (abstract, claim 5). The mixture of waste and encapsulating composition resulting from the process of Standart appears to be substantially the same as the mixture resulting from the claimed limitation, because the mixture provides waste encapsulated in a molten encapsulating composition.
 It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the encapsulated composition of Standart as the radioactive or hazardous/toxic waste of the modified invention, i.e., the waste of Standart placed inside of the above modified container. One would have been motivated to do so since the encapsulated composition of Standart provides a strong, non-toxic means for immobilizing toxic material (Standart abstract).

Regarding Claim 24:
The modified invention of claim 16 teaches the container according to claim 16, further including recesses formed in a lower portion thereof for engagement with a lifting vehicle (Wegeler Fig. 2 (52), para 101).

Regarding Claim 25:
The modified invention of claim 16 teaches the container according to claim 16, wherein lower and upper surfaces of the container include complimentary shaped interlocking features to enable interlocking stacking of a plurality of containers (Wegeler Fig. 2 (54), para 102).

Regarding Claim 36:
The modified invention of claim 3 teaches the panel according to claim 3, wherein the non biodegradable thermoplastic polymer of the composition or the matrix material is a polyolefin selected from the group consisting of low density polyethylene (LDPE), polypropylene, high density polyethylene (HDPE), acrylic, polyvinyl ethylene, polyvinyl acetate, polyvinyl chloride (PVC), polystyrene, nylon, polybutadiene, and mixtures thereof (Wegeler para 84; Yang abstract, LDPE). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the LDPE of Yang as the polyethylene of Wegeler. One would have been motivated to do so since Yang demonstrates the efficacy of LDPE in a radiation shielding matrix.

Regarding Claim 37:
The modified invention of claim 3 teaches the panel according to claim 3, the wax of the composition or the matrix material is paraffin (Yang abstract).

Regarding Claim 38:
The modified invention of claim 3 teaches the panel according to claim 3, further including a filler or reinforcing fibre selected from one or more of the group consisting of dry clean or waste wood powder, glass fibre, carbon fibre, aramide fibre, silicon carbide fibre, boron fibre, alumina fibre, aromatic polyamide fibre, high elastic polyester fibre, hemp, jute or sisal (Yang para 27, carbon nanofiber). 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wegeler in view of Yang and Standart as applied to claim 16, and further in view of US 5,225,114 [Anderson].

Regarding Claim 19:
The modified invention of claim 16 teaches the container according to claim 16, wherein the container is an open top container (Wegeler’s open tops can be seen in Fig. 2 next to lid (13)). However, Wegeler fails to teach a sealing lid adapted to seal the container top by melting the matrix material.
Anderson teaches an electrically conductive heating element disposed near an open end of the container and energisable for heating the matrix material to fuse a lid to the container (5:8-21). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the heating element of Anderson to seal a lid of the container of modified invention of Wegeler in view of Yang. One would have been motivated to do since this would fully seal waste into the container (Anderson 5:18-21).

Regarding Claim 20:
The modified invention of claim 16 teaches the container according to claim 16, but fails to teach that the container has at least one electrically conductive heating element disposed near an open end of the container and energisable for heating the matrix material to fuse a lid to the container.
Anderson teaches an electrically conductive heating element disposed near an open end of the container and energisable for heating the matrix material to fuse a lid to the container (5:8-21). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the heating element of Anderson to seal a lid of the container of modified invention of Wegeler in view of Yang. One would have been motivated to do since this would fully seal waste into the container (Anderson 5:18-21).

Regarding Claim 21:
The modified invention of claim 20 teaches the container according to claim 20, wherein the at least one heating element is integrally formed within the panel (once the sealing polyethylene of Anderson has melted, the wire carrying said polyethylene is integrally formed in the panel).

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not fully persuasive. 
Applicant argues that Standart’s passive mixing by settling is not the same as mechanically mixing. This is not persuasive. Standart’s teaching of settling as a mixing technique demonstrates that mechanical mixing can take place without complicated mixing apparatuses, not that mechanical mixing is not necessary.
Applicant generally argues that the instant claims are patentable over the prior art by the technique by which they are formed. That is to say, that the applicant looks to distinguish the invention over the prior art by the process through which the product is made. This is not persuasive. While product-by-process claims are limited by and defined by their claimed process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In the instant case, the prior art appear to teach and suggest the claimed product, irrespective of the process by which it is formed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881